People v Edmonds (2021 NY Slip Op 05932)





People v Edmonds


2021 NY Slip Op 05932


Decided on October 28, 2021


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: October 28, 2021

Before: Renwick, J.P., González, Kennedy, Scarpulla, Rodriguez, JJ. 


SCI No. 677/18 Appeal No. 14514 Case No. 2018-5456 

[*1]The People of the State of New York, Respondent,
vIvon Edmonds, Defendant-Appellant.


Janet E. Sabel, The Legal Aid Society, New York (Angie Louie of counsel) and Kramer Levin Naftalis & Frankel LLP, New York (Martin F. Ascher of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Alan Gadlin of counsel), for respondent.

Judgment, Supreme Court, New York County (Laurie Peterson, J.), rendered June 5, 2018, convicting defendant, upon his plea of guilty, of criminal possession of a controlled substance in the fifth degree, and sentencing him to four years' probation, unanimously modified, as a matter of discretion in the interest of justice, to the extent of reducing the sentence to three years' probation, and otherwise affirmed.
We find the sentence excessive to the extent indicated. The record does not establish a valid appeal waiver. THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: October 28, 2021